Citation Nr: 0815585	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-17 457	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.  

2.  Entitlement to service connection for left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel
INTRODUCTION

The veteran had active military service from January 30, 1989 
to October 5, 1998.  He had 3 months and 25 days of service 
prior to January 30, 1989.  

These matters come to the Board of Veterans' Appeals (Board) 
following an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In May 2006, the VARO in Atlanta, Georgia assumed 
jurisdiction over the veteran's claims file.  In March 2008, 
the veteran testified during a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  During the hearing, 
the veteran submitted additional evidence directly to the 
Board.  The evidence consisted of private treatment records.  
The veteran waived initial RO consideration of this evidence.  
The Board accepts this evidence for inclusion in the record 
on appeal.  See 38 C.F.R. § 20.800 (2007).

(The decision below addresses the veteran's claim for service 
connection for right shoulder disability.  Consideration of 
the remaining issue on appeal is deferred pending completion 
of the development sought in the remand that follows the 
Board's decision.)


FINDING OF FACT

Competent medical evidence has not related the veteran's 
right shoulder disability to his period of active military 
service.  


CONCLUSION OF LAW

The veteran does not have a right shoulder disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim for 
service connection for a right shoulder disability has been 
accomplished.  Through an August 2004 notice letter, the 
veteran was notified of the legal criteria governing his 
claim and the evidence needed to substantiate his claim.  The 
veteran has been afforded an opportunity to respond.  Hence, 
the Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the August 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the veteran was notified 
that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The veteran was requested to identify any 
medical providers from whom he wanted the VA to obtain and 
consider evidence.  Additionally, the veteran was requested 
to submit evidence in support of his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Therefore, the Board finds that, the "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to VA notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Although notice concerning the 
assignment of effective dates and/or disability ratings has 
not been provided, the Board does not now have such issues 
before it.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  Consequently, a remand for additional 
notification on these questions is not necessary.  

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim for 
service connection for a right shoulder disability decided 
herein.  The veteran's service medical records are associated 
with the claims file as are relevant private and VA treatment 
records.  The Board notes that during the veteran's hearing 
before the undersigned in March 2008, it appears the 
veteran's representative only elicited testimony from the 
veteran concerning a claimed left shoulder disability and not 
a claimed right shoulder disability.  In this regard, the 
veteran testified that he sought VA treatment in 2003 for 
left shoulder pain.  However, on further questioning from the 
undersigned the veteran appeared to testify that when he 
sought VA treatment in 2003 it had been for his right 
shoulder.  

Notwithstanding the above, what is clear from the veteran's 
testimony is that while he did injure his left shoulder 
during service, he could not recall anything having happened 
to his right shoulder to include any injury.  Furthermore, it 
is also clear that no medical professional has linked any 
current shoulder disability to the veteran's period of 
military service.  On this basis, the Board simply does not 
find that additional development to obtain any record(s) 
associated with the identified VA treatment in 2003, for 
purposes of the claim for service connection for a right 
shoulder disability, is warranted.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of whether a right shoulder disability is traceable to 
military service, the Board notes that such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  As will be explained 
below, there is no indication except by way of unsupported 
allegation that a right shoulder disability may be associated 
with military service, to include within one year of military 
service.  As such, further action to obtain a medical opinion 
with respect to this claim is not warranted.  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A review of the evidence of record reflects a finding of 
arthritis of the right shoulder on X-ray study in March 2004.  
The veteran's service medical records do not reflect 
complaints, diagnosis, or treatment for right shoulder injury 
or disability.  As noted above, the veteran has testified 
that he could not recall anything having happened to his 
right shoulder during service, to include any injury.  In 
July 2004, the veteran sought VA treatment.  A Nursing 
Outpatient Check-In progress note reflects the veteran's 
reported history of bilateral shoulder pain with motion since 
1996 or 1997.  The veteran also reported that the arthritis 
in his shoulders was a service-connected condition and not 
due to injury.  The veteran was examined by an orthopedist a 
short time later that same day.  The physician noted the 
veteran's reported history of complaining about his 
"shoulders" before discharge from service and being given 
some medication.  The physician did not otherwise link the 
veteran's right shoulder disability to service.  

The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first-
hand knowledge such as symptoms or being treated for illness 
or injury notwithstanding that contemporaneous medical 
evidence is silent as to complaints or treatment for the 
relevant condition or symptoms.  See e.g., Barr v. Nicholson, 
21 Vet. App. 303 (2007).  

The veteran's reported history as noted in the July 2004 VA 
progress notes has been considered.  Here, however, the Board 
finds more persuasive the lack of any treatment or diagnosis 
for a right shoulder disability for a number of years after 
service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir 2006) (the lack of contemporaneous medical records 
may be a fact the Board can consider in rendering lay 
evidence not credible); Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that 
aggravation in service may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  

With respect to the above, the record reflects that the 
veteran filed applications for VA compensation and pension 
(VA Form 21-526) in April 1999 and May 1999.  Both 
applications note the veteran's claims for a number of 
disabilities, although neither application reflected any 
claim for a right shoulder injury or disability.  Thereafter, 
in September 1999 the veteran was afforded a QTC (fee-based) 
Services examination.  The report of examination reflects the 
veteran's complaints of a number of orthopedic disabilities 
but no report regarding right shoulder pain or disability.  
On clinical evaluation, the upper extremities were noted to 
have full strength and range of motion.  Likewise, a January 
2002 statement from the veteran's family doctor reflects that 
he was treating the veteran for a right knee disability, 
asthma, and sleep apnea.  He did not otherwise report that he 
was treating the veteran for right shoulder disability or 
pain.  An August 2002 treatment note from that same physician 
notes a finding of mild left shoulder tendonitis.  There was 
no reported complaint or diagnosis concerning the right 
shoulder.  

As noted above, X-ray evidence in 2004 reflects arthritic 
change in the veteran's right shoulder a number of years 
after his separation from service.  Otherwise, the record is 
void of medical opinion evidence relating the veteran's right 
shoulder disability, diagnosed as arthritis, to his period of 
military service or within one year of military service.  
Neither the veteran nor his representative has identified or 
alluded to the existence of any such medical opinion.  

The Board has also considered the veteran's contentions 
regarding his claim.  While the Board does not doubt the 
sincerity of the veteran's belief that his right shoulder 
disability is related to his period of active service, as a 
lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter-such as the medical relationship 
between any current disability and service.  See Bostain v. 
West, v. West, 11 Vet. 124, App. 124, 127 (1998) (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
such, the veteran's assertions, alone, cannot provide a basis 
for a grant of service connection.  

Accordingly, and because the record is otherwise completely 
devoid of any competent medical evidence to suggest that the 
veteran's right shoulder disability is related to his period 
of active service, the claim for service connection for a 
right shoulder disability must be denied.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


ORDER

Service connection for right shoulder disability is denied.  


REMAND

The veteran has a current diagnosis of left shoulder 
arthritis.  A review of the veteran's service medical records 
reflects treatment for left shoulder pain in July 1996.  The 
diagnosis was overuse syndrome.  

As noted above, VA's duty to assist includes affording the 
claimant an examination or obtaining a medical opinion when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. § 
5103A(d).

In light of the above findings, the Board finds that the 
veteran should be scheduled to undergo a VA orthopedic 
examination.  Such examination should include a well reasoned 
medical opinion addressing the nature and etiology of any 
diagnosed left shoulder disability, which is based upon 
consideration of the veteran's documented history and 
assertions through review of the claims file.  Id.  (The 
veteran is herein advised that failure to report to any 
scheduled examination, without good cause, could result in 
denial of his claim for service connection for a left 
shoulder disability on appeal.  See 38 C.F.R. § 3.655 
(2007)).

Furthermore, any available medical records associated with 
the veteran's treatment for his left shoulder in 2003 at the 
VA Medical Center (VAMC) in Atlanta, Georgia should be 
obtained and associated with the claims file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Any available medical records 
pertaining to the veteran's reported 
treatment in 2003 at the Atlanta VAMC 
should be obtained.  The procedures set 
forth in 38 C.F.R. § 3.159(c) (2007) as 
regards requesting records from Federal 
facilities must be followed.  All records 
and/or responses received should be 
associated with the claims file.  

2.  Upon completion of the action above, 
the veteran should be scheduled for a VA 
orthopedic examination.  All necessary 
tests should be conducted.  The examiner 
should review the claims file, including 
a copy of this remand.  The examiner 
should opine as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that any 
diagnosed left shoulder disability is 
related to the veteran's period of 
service, to include whether any 
identified arthritic changes manifested 
within one year of service.  The examiner 
should provide reasons and an explanation 
for any opinion provided.  

3.  After the requested development has 
been completed, the medical opinion 
evidence should be reviewed to ensure 
that it is in complete compliance with 
the directives of this remand.  If the 
report is deficient in any manner, 
corrective procedures must be 
implemented.

4.  After undertaking any other 
development deemed appropriate, the claim 
for service connection for a left 
shoulder disability should be 
readjudicated in light of all pertinent 
evidence and legal authority.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


